 
EXHIBIT 10.5
 
XTO ENERGY INC.
AMENDMENT TO AMENDED
EMPLOYEE SEVERANCE PROTECTION PLAN
 
WHEREAS, on February 15, 2000, the Board of Directors of XTO Energy Inc., a
Delaware corporation (the “Company”) approved the Amended and Restated XTO
Energy Inc. Employee Severance Protection Plan (the “Plan”);
 
WHEREAS, the Board of Directors desires to clarify the definition of bonus to
include special bonuses and other similar bonuses.
 
NOW, THEREFORE, in order to fulfill the above purpose, the Plan is amended as
follows:
 
Section 2.3 of the Plan is deleted and the following is substituted in lieu
thereof:
 
“2.3    Bonus Amount.    An amount equal to (i) the most recent bonus awarded
prior to a Change in Control under the Non-Exempt Employee Bonus Plan and the
Exempt Employee Bonus Plan adopted by the Company (or any other bonus plan or
program then in effect), plus (ii) the amount, if any, of any special bonuses,
and any amounts required to be designated as a bonus under the rules and
regulations of the Securities and Exchange Commission, awarded to a Participant
during the three years preceding the change in control. A special bonus will
include any bonus paid as a result of an individual becoming an employee of the
Company but will not include any bonus paid related to moving expenses.”
 
Except as amended herein, the Plan is hereby ratified and confirmed as
previously approved.
 
IN WITNESS WHEREOF, XTO Energy Inc. has caused these presents to be executed by
its duly authorized officer on the 20th day of August, 2002.
 
XTO ENERGY INC.
By:
 
ROBERT C. MYERS

--------------------------------------------------------------------------------

   
Robert C. Myers
Vice President – Human Resources